Citation Nr: 0937757	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits in the amount of $2567.00 for 
April 2006, the month of the Veteran's death.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran was granted a total disability rating due to 
individual unemployability based on service-connected 
disability (TDIU) by rating decision in June 1963, effective 
May 13, 1963.

2.  The Veteran died on April [redacted], 2006.

3.  The Veteran was not entitled to TDIU benefits in the 
amount of $2567.00 for the month of April 2006.


CONCLUSION OF LAW

The appellant's claim for entitlement to TDIU benefits in the 
amount of $2567.00 for April 2006 is without legal merit.  38 
U.S.C.A. § 5112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.500, 
3.1003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, with regard to the issue of entitlement to payment 
of TDIU benefits for the Veteran for the month of April 2006, 
the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v.Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  That is, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence, as is the case here.  Dela Cruz, 15 Vet. 
App. at 149 (2001).  Therefore, the Board finds that no 
further action is necessary under the statutory and 
regulatory duties to notify and assist.

The effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of the death of the payee is the last day of the month before 
death occurred.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 
3.500(g) (2008).  Where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003.  The amount 
represented by the returned check, less any payment for the 
month in which the payee died, shall be payable to the living 
person or persons in the order of precedence set forth in 38 
C.F.R. § 3.1000(a)(1).  38 C.F.R. § 3.1003(a).

The Board finds that the criteria for payment of TDIU 
benefits in the amount of $2567.00 for April 2006 were not 
met.  The Veteran died on April [redacted], 2006.  The appellant, the 
goddaughter of the Veteran, has contended that she was 
entitled to the Veteran's last VA check for benefits dated 
May 1, 2006, for $2567.00, because he died on almost the last 
day of April 2006, because she had lived with him and cared 
for him and his wife for many years prior to their deaths in 
order to keep them out of a Nursing Home, and because she was 
appointed Executrix of his estate.  In the January 2008 
Statement of the Case, the RO explained that, according to 
applicable VA law, a beneficiary is not entitled to benefits 
for any part of the month in which he died.  Because the 
Veteran died on April [redacted], 2006, he was not entitled to 
benefits after March 31, 2006.  Thus, the Veteran had already 
been paid the benefits to which he was entitled.

As noted above, 38 C.F.R. § 3.500(g) provides that the 
discontinuance of an award upon the death of a payee will be 
the last day of the month before the death.  As the Veteran 
died in April 2006, his VA disability payments were 
discontinued effective March 2006.  For clarification 
purposes, the Board notes that VA payments are made at the 
beginning of each month for the prior month.  See 38 C.F.R. § 
3.31.  In other words, the benefits due the Veteran for the 
month of March 2006 were paid on or about April 1, 2006.  The 
May 1, 2006, VA check for $ 2567.00 in question was for the 
month of April 2006.  Because the Veteran died in April 2006, 
even though it was the next to the last day of the month, he 
was not entitled to disability benefits for that month.

The Board acknowledges the appellant's contentions that the 
Veteran would want her to have the money as she was his 
goddaughter and cared for him and his wife for many years 
prior to their deaths.  The Board notes, however, that the 
appellant's status as the Veteran's goddaughter does not 
affect the outcome in this case.  Although the Board is 
sympathetic to the appellant's situation, and by no means 
wishes to minimize the care she provided the Veteran, the 
Board is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations which govern 
benefits administered by the Secretary of VA.  Thus, the 
Board must apply the law as it exists and cannot extend 
benefits outside of these parameters.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").

Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Based on the undisputed facts of this case, 
the appellant is not entitled to payment of $ 2567 for the 
Veteran's TDIU benefits for April 2006.  38 U.S.C.A. § 5112; 
38 C.F.R. §§3.500, 3.1003.


ORDER

Accrued disability benefits in the amount of $2567.00 for 
April 2006, the month of the Veteran's death, are denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


